Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed August 16. 2022, claims 1, 7, 9, 10 and 15 has been amended,  claims 1-16 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 6 paragraph 4, filed August 16, 2022, with respect to claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-16 have been withdrawn. However a new ground of 112 rejection is presented in view of the claim amendments, see below.

Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraph 2, filed August 16, 2022, with respect to claims 1-16  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1-16 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Pelletier (US Pub. No.:2013/0322413).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to recite in lines 11-13, “wherein the UE receives D2D downlink control information (DCI) other than a regular DCI for the downlink signal in the gap by stopping the counting of the timer for reception of the D2D signal”.  Neither the claim nor the specification further describe, “… the UE receives D2D downlink control information (DCI) other than a regular DCI for the downlink signal in the gap by stopping the counting of the timer for reception of the D2D signal”. Paragraphs 0065-0066 of instant application disclose, “The control information transmitted through the PDCCH will be referred to as downlink control information (DCI). The DCI includes resource allocation information for a user equipment or user equipment group. For example, the DCI includes uplink/downlink scheduling information, an uplink transmission (Tx) power control command, etc..” The claims and the specification of the instant application does not describe the method/step, “... wherein the UE receives D2D downlink control information (DCI) other than a regular DCI for the downlink signal in the gap by stopping the counting of the timer for reception of the D2D signal.” Therefore claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
The subject matter was not described in the specification (see paragraphs 0065-0066, 0257, 0260-0261) in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite in line 6, “counting the timer based on the configuration information”.  It is unclear whether/how the UE/the method count the timer. It is clear that a counter, counts….1, 2, 3…, and a timer is a measurement of time, in seconds…minutes…hours, for example. It is unclear how the UE/the method count the timer based on the configuration information. The claim is indefinite.

Claim 9 is also rejected for the same reason as set forth above for claim 1.
Claims 2-8 and 10-16 are also rejected since they are dependent on the rejected dependent claims 1 and 9, respectfully, as set forth above.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 7, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US Pub. No.:2013/0322413) and further in view of Lindoff et al. (US Pub. No.:2016/0295620).

As per claim 1, Pelletier disclose A method of receiving a device-to-device (D2D) discovery signal by a user equipment (UE) with one or more RX chains on Frequency Division Duplex (FDD) carriers in a wireless communication system (see para. 0131, Fig.6, para.034-0136, FIG. 6 is a method of eNB controlled scheduling. WTRU1 602 transmit a request 604 for D2D resources to an eNB 601 requesting resources for performing D2D communications. WTRU1 602 receive an allocation of resources 605 for multiple transmission time intervals (TTI) from the eNB 601 to be used for D2D communications. WTRU1 602 schedule D2D communications 606 with WTRU2 603 during the allocated resources. WTRU1 602  perform D2D communications 607 with WTRU2 603 using half duplex communications), the method comprising: 
	receiving, from an eNodeB, configuration information for a timer related to discontinuous reception (DRX) operation of a downlink signal (see Fig.6, para. 0230-0231, when discontinuous reception (DRX) is configured for a WTRU connected to a cell and with a configured D2D link, when a DRX cycle is configured, the Active Time  additionally include the time while control signaling for a D2D link of the WTRU's configuration is received from the eNB on the (e)PDCCH (for example, a D2D scheduling subframe / configuration information for a timer related to discontinuous reception (DRX) operation); counting the timer based on the configuration information (see Fig.6, para. 0230-0231,  when a DRX cycle is configured, the Active Time exclude the time while any subframe for which a D2D transmission may be scheduled (such as a D2D subframe), for example, for a WTRU that is a receiving WTRU of the D2D link (assuming that a transmitting WTRU may continue to monitor the (e)PDCCH in such subframe) / counting based on the configuration information); and 
receiving, from
wherein the UE receives D2D downlink control information (DCI) other than a regular DCI for the downlink signal in the gap by stopping the counting of the timer for  reception of the D2D signal (see para. 0176-0180, a new DCI format is used to indicate a D2D link scheduling assignment. When the D2D WTRU receives this new DCI format (for example, with its C-RNTI or other identity as described above), the D2D WTRU determine that the DCI targets the D2D link. The new DCI format include a transmit/receive indicator flag. The D2D WTRU determine the link direction by reading this flag, the D2D WTRUs of the same D2D link are configured with the same D2DL-RNTI, the new DCI format  include the information on the link direction for each WTRU. The D2D WTRUs are configured for instance via RRC signaling on how to interpret the flag (one D2D WTRUs interprets a given flag value as a transmit indication and the other as receive indication),see also para. 0220-0222).

Although Pelletier disclose receiving, from an eNodeB, configuration information for a timer related to discontinuous reception (DRX) operation of a downlink signal and counting the timer based on the configuration information;

Pelletier however does not explicitly disclose receiving, from the eNodeB, information for configuring a gap for the D2D signal and securing a time required for a frequency band switching operation of the one or more RX chains which are less than a number of RX chains necessary to perform simultaneous reception of downlink signal and the D2D signal, 

Lindoff however disclose A method of receiving a device-to-device (D2D) discovery signal by a user equipment (UE) with one or more RX chains on Frequency Division Duplex (FDD) carriers in a wireless communication system (see Fig.4, para. 0010, method performed in a D2D enabled device for operating in a cellular communication system, the method comprises obtaining configuration of gaps, during which the D2D enabled device is not expected to receive any cellular signal, a receiver chain to detect D2D signals or D2D related control information), the method comprising: 
	receiving, from an from eNodeB, information for configuring a gap for the D2D signal (see Fig.4, para. 0014, 0057-0064, the NW {a base station} configures D2D measurement for a given UE on at least a subset of the resources assigned to D2D transmissions on the own cell and/or on other cells, such other cells may operate on the same or on other carriers as the NW node configuring the D2D measurement gaps / receiving information for a gap, see also para. 0098-0099) and securing a time required for a frequency band switching operation of the one or more RX chains which are less than a number of RX chains necessary to perform simultaneous reception of downlink signal and the D2D signal (see Fig.13-Fig.15,  para. 0093-0098, the NW configure and signal a set of measurement gaps for D2D operation, a need to consider long transition periods when switching between cellular and D2D operation, e.g. one subframe and such measurement gaps is limited to UL and/or DL resources, only, the measurement gap means that the UEs are not expected to transmit and/or receive any cellular signal on the serving cell during the measurement gap, the advantage of the measurement gap, from a UE perspective, is that the UE can free up hardware resources, e.g. the receiver chain, to perform D2D operation on a neighbour cell or another carrier / switching the PCell to the Non-PCell, also, see also Fig.17, para. 0104-0106, wherein the receiving device switch the single receiver chain between DL reception and D2D reception in D2D subframes within the extended gap), 
wherein the UE receives D2D downlink signal in the gap during reception of the D2D signal by stopping the counting of the timer (see Fig.4, para. 0058-0060, on a given carrier, a UE is exempted from the requirement to read DL channels in subframes that are D2D measurement gaps / UE does not receive the downlink signal in the gap during reception of the D2D signal / stopping the counting of a timer).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from the eNodeB, information for configuring a gap for the D2D signal and securing a time required for a frequency band switching operation of the one or more RX chains which are less than a number of RX chains necessary to perform simultaneous reception of downlink signal and the D2D signal, as taught by Lindoff, in the system of Pelletier, so to allow traffic for direct WTRU-to-WTRU or device-to-device communications (D2D) or to have an evolved Node B (eNB) relay the information. This last option may reduce the data traffic on the network as the data packets no longer have to be carried to the SGSN and back to the originating eNB, thereby offloading the network, see Lindoff, paragraphs 3-4.

As per claim 2, the combination of Pelletier and Lindoff disclose the method according to claim 1.

Lindoff further disclose wherein the time required for frequency band switching operation comprises at least one of a first interruption time caused by switching the one or more Rx chains from a carrier for the downlink signal to a carrier for the D2D signal, a tuning time for tuning the one or more Rx chains on the carrier for the D2D signal, and a second interruption time caused by switching the one or more Rx chains from the carrier for the D2D signal to the carrier for the downlink signal (see Fig.13-Fig.15,  para. 0093-0098, the NW configure and signal a set of measurement gaps for D2D operation, such measurement gaps may be limited to UL and/or DL resources, only, the measurement gap means that the UEs are not expected to transmit and/or receive any cellular signal on the serving cell during the measurement gap, the advantage of the measurement gap, from a UE perspective, is that the UE can free up hardware resources, e.g. the receiver chain, to perform D2D operation on a neighbour cell or another carrier / switching the PCell to the Non-PCell, see also Fig.17, para. 0104-0106, wherein the receiving device switch the single receiver chain between DL reception and D2D reception in D2D subframes within the extended gap).

As per claim 7, the combination of Pelletier and Lindoff disclose the method according to claim 1.

Lindoff further disclose wherein the D2D signal comprises at least one of a discovery signal, a D2D Synchronization Signal (D2DSS), a D2D data signal, or a scheduling assignment signal (see Fig.5, para. 0070-0076, the particular UE that transmits the discovery signal).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US Pub. No.:2013/0322413), in view of Lindoff et al. (US Pub. No.:2016/0295620), and further in view of Loehr (US Pub. No.:2016/0294531).

As per claim 3, the combination of Pelletier and Lindoff disclose the method according to claim 1.

The combination of Pelletier and Lindoff however does not explicitly disclose wherein the specific timer comprises at least one of an onDurationTimer, a drx-inactivityTimer and a drx-RetransmissionTimer.

Loehr however disclose wherein a specific timer comprises at least one of an onDurationTimer, a drx-inactivityTimer and a drx-RetransmissionTimer (see 0130-0136, 0144, 0184, DRX-related timers running for the mobile station, including at least one of a DRX Inactivity Timer, a DRX On Duration Timer and a DRX Retransmission Timer).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a specific timer comprises at least one of an onDurationTimer, a drx-inactivityTimer and a drx-RetransmissionTimer, as taught by Loehr, in the system of Pelletier and Lindoff, so as to provide reasonable battery consumption of user equipment, 3GPP LTE (Release 8/9) and 3GPP LTE-A (Release 10) provides a concept of discontinuous reception (DRX), see Loehr, paragraphs 130-0131.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US Pub. No.:2013/0322413), in view of Lindoff et al. (US Pub. No.:2016/0295620),and further in view of Li (US Pub. No.:2016/0021625).

As per claim 4, the combination of Pelletier and Lindoff disclose the method according to claim 1.

The combination of Pelletier and Lindoff however does not explicitly disclose wherein the gap is defined in the form of a bitmap indicating a position of one or more subframes used as the gap.

Li however disclose wherein a gap is defined in the form of a bitmap indicating a position of one or more subframes used as the gap (see para. 0148, the resource pool configuration can include a bitmap, where each bit of the bitmap can indicate whether a respective subframe is used for or can be used as D2D resource. The bitmap can be repeated. The bitmap length can take into account the HARQ processes. The bitmap referred subframes, i.e., the subframes that he bitmap is pointing to, can be different for TDD and FDD case. If it is TDD, each bit of the bitmap indicates whether a subframe (for example, excluding subframe#0, subframe#5 in each frame) is used for as D2D resource, if TDD UL-DL configuration is not included. If certain special subframes may not be used for D2D, where the special subframe consists of DL symbols, a gap, and UL symbols, the bitmap can also exclude the special subframes).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of provided. the base station includes a processor configured to determine at least one UE RX resource pool for at least one device associated with the base station, each UE RX resource pool comprising a repetition of a Scheduling Assignment (SA) pool and a data pool with a scheduling cycle, the SA pool comprising a SA bitmap, and the data pool comprising at least one repeated data bitmap, a transceiver configured to transmit the determined at least one UE RX resource pool to the at least one device, wherein the SA pool starts with an offset from a start of the scheduling cycle, and the data pool starts with an offset from either the start of the scheduling cycle, a start of the SA pool, or an end of the SA pool., as taught by Li, in the system of Pelletier and Lindoff, so as to provide reasonable battery consumption of user equipment, 3GPP LTE (Release 8/9) and 3GPP LTE-A (Release 10) provides a concept of discontinuous reception (DRX), see LI, paragraphs 130-0131.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US Pub. No.:2013/0322413), in view of Lindoff et al. (US Pub. No.:2016/0295620),and further in view of Yokomakura (US Pub. No.:2017/0215159).

As per claim 5, the combination of Pelletier and Lindoff disclose the method according to claim 1.

The combination of Pelletier and Lindoff however does not explicitly disclose wherein the gap is configured on subframes belonging to a D2D discovery resource pool indicating discovery subframes as well as two or more subframes preceding and following the subframes belonging the D2D discovery resource pool, and wherein the two or more subframes preceding and following the subframes are determined based on synchronization error information related to a neighbor-cell.

Yokomakura however disclose wherein a gap is configured on subframes belonging to a D2D discovery resource pool indicating discovery subframes as well as two or more subframes preceding and following the subframes belonging the D2D discovery resource pool (see para. 0200, based on a parameter relating to the transmit power that is configured for the transmission (the transmission on the PD2DDCH) on the PSCH for the D2D discovery, the first D2DSS/first PD2DSCH is transmitted in the head subframe (or possible an arbitrary subframe within the resource pool that is configured for the transmission for the D2D discovery) within the periodic resource pool that is configured), and wherein the two or more subframes preceding and following the subframes are determined based on synchronization error information related to a neighbor-cell (see para. 0172-0175, only the first D2DSS/first PD2DSCH (the first D2DSS/first PD2DSCH that is configured for the D2D discovery) that corresponds to the D2D discovery may be transmitted. That is, the fourth D2DSS/fourth PD2DSCH (the fourth D2DSS/fourth PD2DSCH that is configured for the D2D communication) that corresponds to the D2D communication is dropped /  error).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a D2D discovery signal being transmitted k times on discovery resource and a UL signal scheduled to be transmitted from the discovery resource is dropped, as taught by Yokomakura, in the system of Pelletier and Lindoff, so as to provide a terminal device that is capable of efficiently performing D2D, see Yokomakura, paragraph 14-21.

As per claim 6, the combination of Pelletier and Lindoff disclose the method according to claim 1.

The combination of Pelletier and Lindoff however does not explicitly disclose the method further comprising: prioritizing, by the UE, reception of the D2D signal over the downlink signal based on the D2D signal being overlapped with a downlink signal on a downlink subframe and the downlink subframe being configured as the gap; and prioritizing, by the UE, reception of the downlink signal over the D2D signal based on the D2D signal being overlapped with the downlink signal on the downlink subframe and the downlink subframe not being configured as the gap.

Yokomakura however disclose a method comprising: prioritizing, by the UE, reception of the D2D signal over the downlink signal based on the D2D signal being overlapped with a downlink signal on a downlink subframe and the downlink subframe being configured as the gap; and prioritizing, by the UE, reception of the downlink signal over the D2D signal based on the D2D signal being overlapped with the downlink signal on the downlink subframe and the downlink subframe not being configured as the gap (see para. 0171-0175, based on the priority level, only the fourth D2DSS/fourth PD2DSCH (the fourth D2DSS/fourth PD2DSCH that is configured for the D2D communication) that corresponds to the D2D communication may be transmitted. That is, the first D2DS S/first PD2DSCH (the first D2DSS/first PD2DSCH that is configured for the D2D discovery) that corresponds to the D2D discovery is dropped (the transmission of the first D2DS S/first PD2DSCH is dropped, in this case k=4)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method comprising: prioritizing, by the UE, reception of the D2D signal over the downlink signal based on the D2D signal being overlapped with a downlink signal on a downlink subframe and the downlink subframe being configured as the gap; and prioritizing, by the UE, reception of the downlink signal over the D2D signal based on the D2D signal being overlapped with the downlink signal on the downlink subframe and the downlink subframe not being configured as the gap, as taught by Yokomakura, in the system of Pelletier and Lindoff, so as to provide a terminal device that is capable of efficiently performing D2D, see Yokomakura, paragraph 14-21.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US Pub. No.:2013/0322413), in view of Lindoff et al. (US Pub. No.:2016/0295620), and further in view of Park (US Pub. No.:2017/0150501).

As per claim 8, the combination of Pelletier and Lindoff disclose the method according to claim 1.

The combination of Pelletier and Lindoff however does not explicitly disclose wherein the gap is configured to the at least one downlink subframe overlapping a D2D signal resource pool for receiving the D2D signal.

Park however disclose wherein a gap is configured to the at least one downlink subframe overlapping a D2D signal resource pool for receiving the D2D signal (see para. Fig. 16, para. 0181-0185, 0189-0191, 0195, a UE does not transmit any data to the BS during a measurement gap. Also, a UE is not expect tuning of an (Rx) RF chain to a WAN carrier frequency during a measurement gap. That a UE is incapable of receiving a WAN signal during a measurement gap, is similar to the case in which a UE is incapable of receiving a WAN signal during a D2D monitoring period, and D2D discovery (type 1/2B) or D2D communication (mode 1/2) is configured or enabled for the UE and a DL subframe (e.g., DL subframe #n+8) associated with PHICH reception in response to a previous PUSCH transmission overlaps a D2D monitoring period (a Tx/Rx resource set/resource pool for D2D discovery or D2D communication), the corresponding UE does not expect a PHICH reception in the corresponding DL subframe, and transfers an ACK signal with respect to a transmission block (TB) associated with the PUSCH to a higher layer (MAC layer). This may be executed in a physical (PHY) layer of the UE).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a gap is configured to the at least one downlink subframe overlapping a D2D signal resource pool for receiving the D2D signal, as taught by  Park, in the system of Pelletier and Lindoff, so as to effectively perform a D2D signal transmission and reception by minimizing the effect on an existing LTE signal, see Park, paragraph 9-10.

As per claim 9, claim 9 is rejected the same way as claim 1. Lindoff also disclose A User Equipment (UE) (see Fig.1, Fig.12, US A, see para. 0092) with one or more RX chains, configured for receiving a device-to-device (D2D) signal on Frequency Division Duplex (FDD) carriers in a wireless communication system, the UE comprising: a transceiver (see Fig.12, UE a with a transceiver, a receiver 1204 connected to the antenna arrangement 1202, a transmitter 1206 connected to the antenna arrangement 1202, see para. 0092); and a processor (see Fig.12, UE a processing element 1208, see para. 0092) coupled to the transceiver, wherein the processor is configured to receive, from an eNodeB (see Fig.1, Fig.12, eNB).

As per claim 10, claim 10 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 3.
As per claim 12, claim 12 is rejected the same way as claim 4.
As per claim 13, claim 13 is rejected the same way as claim 5.
As per claim 14, claim 14 is rejected the same way as claim 6.
As per claim 15, claim 15 is rejected the same way as claim 7.
As per claim 16, claim 16 is rejected the same way as claim 8.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. (US Pub. No.:2016/0295620), and further in view of Heo (US Pub. No.: 2013/0242818).

As per claim 1, Lindoff disclose A method of receiving a device-to-device (D2D) discovery signal by a user equipment (UE) with one or more RX chains on Frequency Division Duplex (FDD) carriers in a wireless communication system (see Fig.4, para. 0010, method performed in a D2D enabled device for operating in a cellular communication system, the method comprises obtaining configuration of gaps, during which the D2D enabled device is not expected to receive any cellular signal, a receiver chain to detect D2D signals or D2D related control information), the method comprising: 
receiving, from an eNodeB, information for configuring a gap for the D2D signal (see Fig.4, para. 0014, 0057-0064, the NW {a base station} configures D2D measurement for a given UE on at least a subset of the resources assigned to D2D transmissions on the own cell and/or on other cells, such other cells may operate on the same or on other carriers as the NW node configuring the D2D measurement gaps / receiving information for a gap, see also para. 0098-0099) and securing a time required for a frequency band switching operation of the one or more RX chains which are less than a number of RX chains necessary to perform simultaneous reception of downlink signal and the D2D signal (see Fig.13-Fig.15,  para. 0093-0098, the NW configure and signal a set of measurement gaps for D2D operation, a need to consider long transition periods when switching between cellular and D2D operation, e.g. one subframe and such measurement gaps is limited to UL and/or DL resources, only, the measurement gap means that the UEs are not expected to transmit and/or receive any cellular signal on the serving cell during the measurement gap, the advantage of the measurement gap, from a UE perspective, is that the UE can free up hardware resources, e.g. the receiver chain, to perform D2D operation on a neighbour cell or another carrier / switching the PCell to the Non-PCell, also, see also Fig.17, para. 0104-0106, wherein the receiving device switch the single receiver chain between DL reception and D2D reception in D2D subframes within the extended gap), 
wherein the UE receives D2D downlink control information (DCI) other than a regular DCI for the downlink signal in the gap by stopping the counting of the timer for  reception of the D2D signal  (see Fig.4, para. 0058-0060, on a given carrier, a UE is exempted from the requirement to read DL channels in subframes that are D2D measurement gaps / stopping the counting of the timer for  reception of the D2D signal).

Although Lindoff discloses wherein the UE does not receive the downlink signal in the gap during reception of the D2D signal;

Lindoff however does not explicitly disclose receiving, from an eNodeB, configuration information for a timer related to discontinuous reception (DRX) operation of a downlink signal; counting the timer based on the configuration information and wherein the UE does not count a specific timer related to DRX operation of the downlink signal.

Heo however disclose receiving, from an eNodeB, configuration information for a timer related to discontinuous reception (DRX) operation of a downlink signal (see para. 0030, UE 105 include logic and features to receive timer information from BS 111 that include one or more timers such a DRX timers used for temporarily or selectively powering on or off receiver circuitry at UE 105); counting the timer based on configuration information (see para. 0095-0096, logic flow 1500 at block 1506 define the DRX timers such that the DRX timers are counted based on a PDDCH subframe received from the first or second serving cells. For example, an on DurationTimer, a drx-RetransmissionTimer or a drx-InactivityTimer are counted based on a PDDCH subframe received from PCell 110 or SCell 120) and wherein the UE does not count a specific timer related to DRX operation of the downlink signal (see para. 0077-0079, logic flow 1100  define the DRX timers to be counted at the UE based on a PDDCH subframe at block 1106, an on DurationTimer, a drx-RetransmissionTimer or a drx-InactivityTimer is started based on a PDDCH subframe associated with TDD configurations established for PCell 110 or SCell 120 / a UE count the timer related to DRX operation of the downlink signal, see para. 0092, 0098, 0133, 0135, 0143, the one or more timers associated with temporarily powering off receiver circuitry at the UE include discontinuous reception (DRX) timers such as an on DurationTimer, a drx-RetransmissionTimer and a drx-InactivityTimer. The DRX timers may be defined such that at least some of the DRX timers are counted at the UE based on a PDCCH subframe received by the UE and the UE does not count a specific timer related to DRX operation of the downlink signal, see also para. 0023, Fig.4, para. 0041. 0140-0144, the on DurationTimer included in both the first and second sets of timers is defined to be counted based on a PDCCH subframe a serving cell from among the first and second serving cells arranged to function as a primary serving cell for the UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from an eNodeB, configuration information for a timer related to discontinuous reception (DRX) operation of a downlink signal; counting the timer based on the configuration information and wherein the UE does not count a specific timer related to DRX operation of the downlink signal, as taught by Heo, in the system of Lindoff, so as to implement timers associated with powering receiver circuitry at a wireless device or UE, and establishing, at a base station (e.g., an eNB) supporting a serving cell for the UE, see Heo, paragraphs 25-26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hans (US Pub. No.:2014/0269480) – see para. 0032, 0059, “ the newly configured configuration parameters can be used when the OnDuration timer is started, this can avoid the problem that desynchronization between the DRX status of the UE and the DRX status of the eNodeB (Evolved NodeB, evolved NodeB) occurs within the time interval from starting the on-duration (OnDuration) timer to applying the new DRX configuration parameters and further causes the UE cannot receive the schedule from the eNodeB and schedule resources are wasted, ensure the synchronization of the DRX status between the eNB and the UE, and improve the utilization of the scheduling resources”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469